Citation Nr: 9902981	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran was awarded service connection for post-
traumatic stress disorder, with an evaluation of 30 
percent, effective January 1996.

3. The veteran has overcome any impairment to employability 
by securing and maintaining employment as a radiological 
technician.  


CONCLUSION OF LAW

The veteran does not have an employment handicap, and thus, 
does not meet the eligibility requirement for benefits under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A. § 3102 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 21.40, 21.51 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for post-traumatic stress disorder (PTSD) 
and bilateral eye disorder in January 1996.  By rating 
decision, dated in October 1997, the RO granted service 
connection for PTSD, with a 30 percent evaluation and denied 
service connection for bilateral eye condition and a skin 
rash secondary to exposure to Agent Orange.  In November 
1997, the veteran filed a claim for vocational 
rehabilitation.  

A VA examination for PTSD was conducted in March 1996.  The 
veteran reported that approximately six years earlier, he had 
pulled a knife and was going to stab a Vietnamese patient, to 
whom he was administering an X-ray.  He also reported 
difficulty sleeping among other symptoms and history.  The 
examiner indicated a diagnosis of chronic moderate PTSD with 
some anxiety and depression and indicated that his social 
adaptation incapacity was moderate-to-marked, which probably 
applied for employment as well.  

In January 1998, the veteran underwent group orientation and 
testing and was seen individually in February 1998 by a VA 
counseling psychologist.  The veteran reported that he had 
been stationed in Vietnam from 1968 to 1969.  In 1981, the 
veteran completed an Associates Degree of Applied Science in 
Radiology and had worked for a number of employers since 
completing that degree.  The veteran was presently employed 
as a licensed radiological technician and had been employed 
for approximately 20 months on a part-time basis.  The 
veteran indicated plans to accept full-time employment once 
it was offered by the employer.  Prior to accepting his 
current position, the veteran was unemployed for 
approximately eighteen months.  

The psychologist noted that the veteran was service connected 
for PTSD with a 30 percent evaluation due to combat related 
experiences.  During the veteran's VA examination in March 
1996, the veteran complained of poor sleep patterns, 
nightmares, depression, poor recent memory, and flashbacks.  
The veteran explained that he had difficulty when a patient 
dies during his shift at the hospital.  The psychologist 
indicated that the veteran had been administered a series of 
tests which indicated that the veteran's strengths were in 
verbal, as opposed to non-verbal areas.  The tests also 
showed that the veteran would prefer occupations that allowed 
flexibility, impersonal dealings with others, and that 
produced a practical product, including dental hygienist, 
farmer, mechanic, and probation officer.  Further testing 
showed the veteran scored highest on occupational scales for 
farmer, telephone repairman, police officer, accountant, bank 
manager, bookkeeper, surveyor, computer programmer, and 
radiological technician.  

The psychologist noted, on discussion with the veteran, an 
interest in farming or securing a government job.  The 
veteran indicated that he felt that there was not as high a 
demand for radiological technicians as in the past and 
expressed concern about dealing with death at the hospital, 
where he was employed.  The psychologist recommended seeking 
employment with the VA Medical Center (MC) or at a clinic 
where death of patients is less likely.  

The psychologist concluded that the veteran had an impairment 
of employability due to susceptibility to experiencing 
distressing recollections of events that took place during 
his tour in Vietnam.  This limits the types of work 
environment he would be able to comfortably tolerate.  The 
veteran's service connected PTSD materially contributed to 
his impairment of employability.  However, the psychologist 
indicated that the veteran had overcome the effects of his 
impairment of employability and was not found to have an 
employment handicap.  He noted that the veteran had been a 
registered radiological technologist since 1981 and had been 
able to secure and maintain employment with several employers 
over his career in that profession.  The psychologist stated 
that the veteran possessed the ability to obtain and retain 
employment consistent with his abilities, aptitudes, and 
interests as indicated on testing.  The veteran was 
considered to be suitably employed in relation to his 
abilities, aptitudes, and interests.  

In light of this opinion, the RO VR&C Division denied 
entitlement to a vocational rehabilitation program, as the 
veteran was not in need of such services to overcome an 
employment handicap.  

In his notice of disagreement, received in April 1998, the 
veteran stated that in his current employment he experienced 
flashbacks when working "codes" or traumas.  He indicated 
that he had been working part-time for almost four years and 
was not offered a recent full-time opening, although he had 
asked for more hours.  He stated that, the longer he worked 
in the field, the more problems he experienced due to PTSD.  

In his VA Form 9, substantive appeal, received in July 1998, 
the veteran stated that as a result of his PTSD he has 
flashbacks during trauma and code cases and when confronted 
with the "Care Flight Helicopter."  He reported that he had 
a flashback while performing an X-ray on a Vietnamese patient 
and almost struck the patient with his pocket-knife.  He 
stated that he no longer had an interest in his present 
profession, but indicated to the VA counselor that he would 
accept full-time work to support his family.  He further 
stated that he had been unemployed for two years, prior to 
obtaining his current position, due to depression.  


II. Analysis

A veteran is entitled to a program of rehabilitation services 
under Chapter 31, if the veteran has a service-connected 
disability that is rated 20 percent disabling or more, and is 
found by the VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  
The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  Components of employment handicap 
include impairment, which means the restrictions on 
employability caused by the veteran's service- and 
nonservice-connected disabilities, deficiencies in education 
and training, negative attitudes toward the disabled, and 
other pertinent factors.  38 C.F.R. § 21.51(b) and (c).  
In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests the following 
should be considered:  the veteran's employment requires 
reasonably developed skills; the veteran's residual 
capacities and limitation arising from service- and 
nonservice-connected disabilities; consistency of interests 
with training and employment.  38 C.F.R. § 21.51(c)(4).  The 
counseling psychologist may find that the veteran has an 
employment handicap only if the veteran has an impairment of 
employability, including inability to retain positions, if 
the service-connected disability materially contributes to 
the impairment of employability, and if the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f).  

In the instant case, the veteran is service connected for 
PTSD, with an evaluation of 30 percent.  The counseling 
psychologist reviewed testing results and took a thorough 
history of employment from the veteran.  He concluded that 
the veteran showed impairment to employability, but had 
overcome the impairment and did not have an employment 
handicap.  In support of this conclusion, the psychologist 
noted that the veteran had worked as a radiological 
technologist since 1981 and had secured and maintained 
employment in at area.  He further noted that the testing 
showed interest and aptitude for the exact position, which 
the veteran currently holds.  The veteran indicated that he 
had problems with certain facets of his current employment.  
The psychologist noted these concerns and indicated that the 
veteran might attempt to find employment in the same field 
with less chance for exposure to trauma.  The VA examiner in 
March 1996 noted probable employment incapacity.   The 
veteran has held his current position for 20 months following 
that examination.  The judgment that the veteran's employment 
had established that he had overcome the effects of the 
impairment of employability appears to be a reasonable 
conclusion.  It is true that less than full-time employment 
is not specifically defined as suitable employment.  Pursuant 
to 38 C.F.R. § 21.283 (b), the definition of employment for 
purposes of determining a veteran "rehabilitated" would 
clearly include less than full-time employment.  It would, 
therefore, also seem to follow that the employment status 
prior to admission to a program of rehabilitation would have 
to involve more impairment than what would remain after the 
outcome of a successful rehabilitation.  In other words, if a 
veteran may be deemed rehabilitated by virtue of part-time 
employment, it would seem that that part-time employment 
would likewise reveal that the employability impairment had 
been overcome. 

ORDER

Entitlement to VA vocational rehabilitation training under 
chapter 31, title 38, United States Code is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


